

115 HR 442 IH: Cuba Trade Act of 2017
U.S. House of Representatives
2017-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 442IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2017Mr. Emmer (for himself, Ms. Castor of Florida, Mr. Beyer, Mr. Sanford, Ms. Lee, Mr. Pocan, Mr. Amash, Mr. Crawford, Mr. McGovern, and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Ways and Means, Financial Services, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo lift the trade embargo on Cuba, and for other purposes.
	
 1.Short titleThis Act may be cited as the Cuba Trade Act of 2017. 2.Removal of provisions restricting trade with Cuba (a)Authority for Embargo (1)In generalSection 620(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2370(a)) is amended by striking (1) No assistance and all that follows through (2) Except and inserting Except.
 (2)Conforming amendmentSection 1709 of the Cuban Democracy Act of 1992 (22 U.S.C. 6008) is amended by striking section 620(a)(2) and inserting section 620(a). (b)Cuban Democracy Act (1)In generalThe Cuban Democracy Act of 1992 (22 U.S.C. 6001 et seq.) is amended—
 (A)by striking section 1704 (22 U.S.C. 6003); (B)by striking section 1706 (22 U.S.C. 6005); and
 (C)by striking section 1708 (22 U.S.C. 6007). (2)Conforming amendmentParagraph (3) of section 204(b) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6064(b)) is amended to read as follows:
					
 (3)section 1705(d) of the Cuban Democracy Act of 1992 (22 U.S.C. 6004(d));. (c)Cuban Liberty and Democratic Solidarity ActThe Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6021 et seq.) is amended—
 (1)by striking section 102 (22 U.S.C. 6032); (2)by striking section 103 (22 U.S.C. 6033); and
 (3)in section 109(a) (22 U.S.C. 6039(a)), by striking (including section 102 of this Act). (d)Trade Sanctions Reform and Export Enhancement Act of 2000The Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.) is amended—
 (1)in section 906(a)(1) (22 U.S.C. 7205(a)(1)), by striking Cuba,; (2)by amending section 908 (22 U.S.C. 7207) to read as follows:
					
						908.Prohibition on United States assistance and financing
 (a)In generalNotwithstanding any other provision of law, no United States Government assistance, including United States foreign assistance, United States export assistance, and any United States credit or guarantees shall be available for commercial exports to Iran, Libya, North Korea, or Sudan.
 (b)Prohibition on foreign assistance and financing of trade with CubaNotwithstanding any other provision of law, the United States Government may not provide any foreign assistance to Cuba or any financial assistance, loans, loan guarantees, extension of credit, or other financing for exports to Cuba.
 (c)WaiverThe President may waive the application of subsection (a) or (b) to the degree the President determines that it is in the national security interest of the United States to do so, or for humanitarian reasons.; and
 (3)by striking section 909 (22 U.S.C. 7208). 3.Prohibition on use of taxpayer funds to promote trade with Cuba (a)In generalNotwithstanding any other provision of law, the Federal Government may not obligate or expend any funds to promote trade with or develop markets in Cuba.
 (b)Exclusion of certain Federal commodity promotion programsSubsection (a) does not prohibit the obligation or expenditure of funds by Federal commodity promotion programs established in accordance with a commodity promotion law, as defined by section 501(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7401(a)).
			